Citation Nr: 0024921	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a lumbar laminectomy, currently evaluated as 40% 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1949 to November 
1952.  This appeal arises from an August 1998 rating action 
which denied a rating in excess of 40% for postoperative 
residuals of a lumbar laminectomy.

In July 2000, the veteran gave testimony at a hearing before 
the undersigned Member of the Board of Veterans Appeals 
(Board) at the RO.


REMAND

At the July 2000 hearing on appeal, the veteran contended 
that his low back disability had increased in severity, that 
he had undergone magnetic resonance imaging (MRI) of his back 
at a VA medical facility in approximately June 2000, and that 
he was scheduled to undergo further neurological evaluation 
of his back at a VA medical facility in New York City in 
early August 2000.  Inasmuch as such pertinent medical 
evaluations are not of record, the Board finds that further 
development of the evidence is necessary prior to an 
appellate decision, and this case is thus REMANDED to the RO 
for the following action:     

1. The RO should obtain and associate 
with the claims folder copies of all 
VA medical records showing treatment 
and evaluation of the veteran's low 
back disability from January 1997 to 
the present time.  Records should be 
obtained from all VA facilities at 
which the veteran has been treated and 
evaluated, to include the VA Medical 
Center in East Orange, New Jersey; the 
VA outpatient clinic in Hackensack, 
New Jersey; and the abovementioned VA 
medical facility in New York City.  
The records obtained should 
specifically include the report of an 
MRI performed in approximately June 
2000, and the report of a neurological 
evaluation performed in New York in 
August 2000.

2. After the abovementioned records have 
been obtained, the veteran should be 
afforded special VA orthopedic and 
neurological examinations to determine 
the current degree of severity of his 
postoperative residuals of a lumbar 
laminectomy.  The claims folder and a 
copy of this Remand Order must be made 
available to each examiner prior to 
each examination so that they may 
review pertinent aspects of the 
veteran's medical and employment 
history.  All clinical findings 
pertaining to the postoperative 
residuals of a lumbar laminectomy 
should be reported in detail.  Such 
tests as the examining physicians deem 
necessary should be performed.  The 
orthopedic examiner should (a) conduct 
range of motion studies of the lumbar 
spine and specify the range in 
degrees; and (b) state for the record 
whether the veteran has ankylosis of 
the lumbar spine, and if so, whether 
it is at a favorable or unfavorable 
angle.  The neurological examiner 
should render an opinion for the 
record as to whether the veteran has 
severe postoperative lumbar 
intervertebral disc syndrome (with 
recurring attacks with intermittent 
relief) or pronounced  postoperative 
lumbar intervertebral disc syndrome 
with persistent symptoms compatible 
with sciatic neuropathy (with 
characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk 
or other neurological findings 
appropriate to the site of the 
diseased disc) and little intermittent 
relief.  Each examiner should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the 
postoperative residuals of the lumbar 
laminectomy upon the veteran's 
ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place, specifically 
addressing the matter of the degree of 
functional loss, if any, resulting 
from pain on undertaking motion, 
weakened movement, excess 
fatigability, or incoordination, as 
contemplated by the holding of the 
U.S. Court of Appeals for Veterans 
Claims in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 
38 C.F.R.    §§ 4.40, 4.45, and 4.59 
(1999).         

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including the provision of all 
requested medical comments and 
opinions.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


